PER CURIAM.
Appellants appeal the district court’s order enforcing a settlement agreement. We have reviewed the record and the district court’s opinion and do not find that the district court abused its discretion by enforcing the agreement. See Young v. FDIC, 103 F.3d 1180, 1194 (4th Cir.1997) *119(stating review standard); DeVane v. Kennedy, 205 W.Va. 519, 519 S.E.2d 622, 630 (1999) (stating review standard under West Virginia law). Accordingly, we affirm on the reasoning of the district court. See Murray v. Sky Bank, No. CA-03-242-5 (N.D.W.Va. June 14, 2004). We grant the motion to submit the case on briefs because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED